Citation Nr: 9916647	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  99-08 043	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the November 28, 1992, attorney fee agreement.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran had 
active service from August 1977 to July 1980.  



FINDING OF FACT

The BVA has not entered a decision concerning the issue of 
entitlement to service connection for a dysthymic disorder.



CONCLUSION OF LAW

The requirements for payment of attorney fees by VA in the 
amount of 20 percent of past-due benefits for the grant of 
service connection for a dysthymic disorder for the period of 
time between February 27, 1998, and March 9, 1999, pursuant 
to the November 28, 1992, attorney fee agreement have not 
been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA for past-due benefits requires:  (1)  A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c), 38 C.F.R. § 20.609(c).  

In this case, the veteran and his attorney entered into an 
attorney fee agreement to represent him in his claim for VA 
benefits.  At the time, the veteran was appealing a July 1991 
BVA decision to the United States Court of Appeals for 
Veterans Claims (Court).  The matter at issue at that time 
was whether new and material evidence had been submitted to 
reopen a claim of service connection for headaches.  
Following proceedings before the Court, the case was returned 
to the Board and, after additional development by the RO, a 
BVA decision dated in October 1996 granted service connection 
for headaches.  

On February 27, 1998, the veteran's attorney submitted a VA 
Form 9 (Appeal to Board of Veterans' Appeals), in which it 
was claimed that the veteran had depression and emotional 
overlay which were related to the service-connected headache 
disorder.  A rating decision dated March 9, 1999, granted 
service connection for a dysthymic disorder, and assigned a 
10 percent evaluation, effective February 27, 1998, the date 
of the veteran's claim.  As a result of this decision, the RO 
informed the veteran and his attorney in a letter dated in 
April 1999 that past-due benefits for the grant of service 
connection for a dysthymic disorder had been computed at 
$1,135, and that 20 percent of that amount, $227, had been 
withheld as representing the maximum attorney fee payable for 
those past-due benefits.  

However, the matter of entitlement to service connection for 
a dysthymic disorder has never been addressed by the BVA, 
and, indeed, benefits were awarded by the RO's March 1999 
rating decision without the need of a filing of a notice of 
disagreement.  As such, the veteran's attorney is not 
entitled to attorney fees from past-due benefits with respect 
to the claim for service connection for a dysthymic disorder 
since the Board has never entered a final decision with 
respect to that matter.  




ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits for service connection for a dysthymic disorder for 
the period of time between February 27, 1998, and March 9, 
1999, may not be awarded by VA pursuant to the November 28, 
1992, attorney fee agreement.  


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


